Citation Nr: 0618513	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left distal fibula, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for right 
sacroiliitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left sacroiliitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the spine.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
including the period from February 1977 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that granted service connection for degenerative 
arthritis of the spine, and assigned a 10 percent evaluation 
for it.  The veteran disagreed with the assigned rating.  In 
addition, the RO denied increased ratings for the remaining 
service-connected disabilities at issue and the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.

The statement of the case issued in July 2004 also addressed 
the issues of entitlement to an increased rating for 
postoperative gynecomastia, bilateral, and for residuals of a 
laceration of the left thumb.  Since the veteran asserted on 
his substantive appeal that he only wanted to appeal the 
issues set forth on the cover page, this decision is limited 
to those matters.

In addition, the Board notes that in a statement received in 
August 2005, the veteran revoked his power of attorney.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




REMAND

The record discloses that the veteran is in receipt of 
disability benefits from the Social Security Administration.  
In addition, the veteran reported that he was treated at a 
private clinic for his back through August 2003.  These 
records have not been associated with the claims folder.  

The Board also notes that the 10 percent initial evaluation 
for degenerative arthritis of the spine became effective on 
September 17, 2003.  The criteria for evaluating disabilities 
of the spine were revised effective September 26, 2003, but 
the veteran has not been furnished the pertinent provisions 
of the Rating Schedule that were in effect for the brief 
rating period prior thereto for consideration in this appeal.

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), relative to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant must be provided notice 
that includes an explanation that an 
effective date will be assigned in the 
event of award of the benefits sought, as 
outlined by the Court in Dingess.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for any 
and all disabilities at issue.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, which have not already been 
associated with the claims folder. 

3.  Contact the Social Security 
Administration and request a copy of any 
disability determination relative to the 
veteran, as well as a copy of the 
clinical records considered in that 
determination.

4.  The veteran should then be afforded 
VA orthopedic and scars examinations to 
determine the nature and extent of his 
disabilities.  All necessary tests should 
be performed.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought is 
not granted, he should be furnished an 
appropriate supplemental statement of the 
case, which includes the provisions of 
Diagnostic Code 5292 (as in effect prior 
to September 26, 2003), and be provided 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


